Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fraser D. Roy, Reg. No. 45,666; on January 7, 2021.

The application has been amended as follows: 
In claim 1, line 13, between “inlets,” and “an”, -- wherein--  was inserted.

In line 15, “being” was deleted, and in its place, --is--  was inserted.

In line 17, “with” was deleted, and in its place, --and wherein--  was inserted.

Also in line 17, between “member” and “towards”, --extended--  was inserted.

In line 18, between “member” and “towards”, --extended--  was inserted.

In line 19, “remaining” was deleted, and in its place, --remains--  was inserted.

	In claim 9, line 2, “support” was deleted, and in its place, --supporting--  was inserted.

	In claim 11, line 6, “comprises” was deleted, and in its place, --comprising--  was inserted.

In line 18, between “inlets,” and “an”, --wherein--  was inserted.

In line 20, “being” was deleted, and in its place, --is--  was inserted.

In line 22, “with” was deleted, and in its place, --and wherein--  was inserted.

Also in line 22, between “member” and “towards”, --extended--  was inserted.

In line 23, between “member” and “towards”, --extended--  was inserted.

In line 24, “remaining” was deleted, and in its place, --remains--  was inserted.

	In claim 18, line 13, between “hub” and “configured”, --being--  was inserted.

In line 21, between “member” and “in”, --being--  was inserted.



	In claim 23, line 5, “includes” was deleted, and in its place, --including--  was inserted.

The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a procedural sheath comprising, inter alia: an elongate body having a proximal end, a distal end, a device receiving lumen extending from the proximal end to the distal end, and a channel extending along a working length of the body, the channel comprising a first end region and a second end region; an elongate member selectively disposed within the channel of the body; and a plurality of fluid paths formed in a base of the channel, each of the plurality of fluid paths includes an inlet in the base of the channel and an outlet at the device receiving lumen, wherein the elongate member operatively cooperates with the channel and fluidly controls fluid access into the device receiving lumen of the body through the plurality of fluid paths by selectively opening and closing the inlets, wherein an intermediate portion of the elongate member, between the first end region and the second end region, is configured to protrude outwardly from within the channel during selective opening and closing of the inlets, with a first portion of the elongate member extended towards the first end region and a second portion of the elongate member extended towards the second end region remaining within the channel.

With respect to base claim 18, none of the prior art of record, alone or in combination, discloses a procedural sheath comprising, inter alia: a body having a length extending between a proximal end and a distal end thereof; a device receiving lumen extending longitudinally inside the body; a channel extending on the surface of 
With respect to base claim 23, none of the prior art of record, alone or in combination, discloses a method for performing an intravascular procedure while maintaining a fluid path through a vascular conduit, comprising, inter alia: providing a procedural sheath, the procedural sheath comprising: a body comprising a channel with a plurality of fluid paths formed in a base of the channel, each of the plurality of fluid paths including an inlet in the base of the channel and an outlet at a device receiving lumen of the body; and an elongate member selectively coupled to the body, wherein the elongate member operatively cooperates with the channel and fluidly controls fluid access into the device receiving lumen of the body through the plurality of fluid paths by selectively closing the inlets; and wherein the elongate member is moved radially outwardly from the body to push radially outwardly on an inside surface of the conduit and allow fluid access into the device receiving lumen of the body.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gerber (U.S. Pat. No. 4,846,810) and Pardes (U.S. Pat. No. 5,092,855) teach sheaths.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JULIAN W WOO/Primary Examiner, Art Unit 3771